Citation Nr: 1039460	
Decision Date: 10/21/10    Archive Date: 10/27/10

DOCKET NO.  01-07 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from February 1956 to September 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO, among other things, denied 
entitlement to service connection for stress.  The issue was 
subsequently recharacterized as indicated on the title page.

In September 2003, the Veteran testified during a hearing at the 
RO before the undersigned; a transcript of that hearing is of 
record.

In August 2004, the Board denied the claim.  In March 2006, 
counsel for the Veteran and VA filed a Joint Motion with the 
Court to vacate and remand the August 2004 Board decision.  In a 
March 2006 Order, the Court granted the Joint Motion.

In August 2007, the Board remanded the claim to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand by the Board imposes upon VA a concomitant duty to 
ensure compliance with the terms of the remand; where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  Stegall v. West, 11 Vet. App. 268, 
271 (1998).  A remand is required in this case because the RO did 
not comply with the Board's August 2007 remand instructions and 
its duty to assist the Veteran.

The parties to the Joint Motion indicated that the VA's failure 
to attempt to obtain the records of Dr. McClain in San Jose, 
California and the U.C.S.F. Medical Center in San Francisco, 
California was a failure to comply with the duty to assist, which 
requires that reasonable efforts to obtain non-Federal records 
generally consists of an initial request for the records and at 
least one follow up request.  38 C.F.R. § 3.159(c)(1) (2010).

In its August 2007 remand, the Board complied with the Joint 
Motion by instructing the RO to obtain the identified records 
and, that, if no records were available, to obtain a negative 
response and associate it with the claims file.

The RO sent a February 2009 letter to the Veteran requesting 
authorization to obtain these records and the Veteran responded 
by returning a completed authorization and release form (VA Form 
21-4142), in which he listed Dr. McClain and U.C.S.F.  In 
addition, the Veteran submitted a printout of an internet page 
containing the name, address, and company of Dr. John McClain.  
There was also a handwritten note on the internet page from the 
Veteran, who indicated that he had tried to contact Dr. McClain 
and visited the address.  He also wrote, "Sometimes away.  No 
office - No Dr."

The RO commendably obtained the U.C.S.F. records in the form of 
an August 1969 Langley Porter Psychiatric Hospital and Clinic 
Intake Summary and Closing Note.  However, the RO did not obtain 
records from Dr. McClain and, in its March 2010 supplemental 
statement of the case (SSOC), wrote only, "You indicated that 
contact could not be made with Dr. McClain in order to obtain his 
treatment records."  

The Board finds that the lack of additional action was a failure 
to comply with the Board's remand instructions and VA's duty to 
assist with regard to Dr. McClain's records, which were 
specifically identified in the Joint Motion.  Both the Board's 
remand instructions and 38 C.F.R. § 3.159(c)(1) contemplate that 
VA will assist a Veteran who has the name and address of a 
physician but is himself unable to contact the physician.  In 
those circumstances, VA has a duty to send at least one request 
to the address and to send a follow up request unless the 
response to the initial request indicates the records do not 
exist or a follow up request would be futile.  A remand is 
therefore required in this case for the RO to send such a request 
to Dr. McClain at the listed address, a follow-up request if 
necessary, and, if it is determined that the records cannot be 
obtained, notice to the Veteran in accordance with 38 C.F.R. § 
3.159(e) and a memorandum to the file explaining the 
determination that the records could not be obtained.

Accordingly, the claim is REMANDED for the following action:

Request treatment records from Dr. McClain 
dated in the 1970s at the address listed on 
the internet page submitted by the Veteran.  
Make at least one follow-up request unless 
the response to the initial request 
indicates that the records do not exist.  
If it is determined that the records cannot 
be obtained, prepare a memorandum to the 
file explaining the basis of this 
determination, and notify the Veteran of 
the inability to obtain these records in 
accordance with 38 C.F.R. § 3.159(e).

If upon completion of the above action any benefit sought remains 
denied, the claim should be returned to the Board after 
compliance with requisite appellate procedures.

The Veteran  has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


